Citation Nr: 0205808	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  99-22 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than October 1, 
1998, for a grant of entitlement by a surviving spouse to 
dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

J. L. S. served on active duty from September 1984 to October 
[redacted], 1985, when he died while on active duty in the United 
States Marine Corps.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in June 1999 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs, which granted entitlement by the appellant to 
dependency and indemnity compensation (DIC) effective October 
1, 1998.  The appellant has appealed the effective date 
assigned by the RO.  


FINDINGS OF FACT

1.  Service member J. L. S. died by his own hand in October 
1985 while insane; his death was not the result of willful 
misconduct.

2.  At death, J. L. S. was married to the appellant, who is 
his surviving spouse.

3.  The appellant filed a claim of entitlement to DIC in 
November 1985.

4.  In March 1986, and subsequently, the RO notified the 
appellant that VA could not pay her DIC benefits until she 
provided more information and documentation to demonstrate 
that she was the surviving spouse of J. L. S.  The appellant 
did not provide all required information and documentation 
until June 1999.

5. A liberalizing law became effective on October 1, 1998, 
which permits VA to furnish DIC to a surviving spouse of a 
deceased veteran whose remarriages have been terminated by 
divorce.


CONCLUSION OF LAW

Entitlement to an effective date earlier than October 1, 
1998, for a grant of entitlement by a surviving spouse to 
dependency and indemnity compensation is not warranted.  
38 U.S.C.A. §§ 1310, 1311, 5107, 5110, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.50, 3.55, 3.158, 20.200 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The appellant has not 
identified any evidence which may be pertinent to her claim 
which the RO has not obtained and considered.  The RO 
notified the appellant of the requirements in law to 
establish entitlement to an earlier effective date for a 
grant of entitlement to DIC.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the appellant 
if the Board decides her appeal at this time and the Board 
will, therefore, proceed to consider the appellant's claim on 
the merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The appellant was married to J. L. S., who was serving on 
active duty in the Marine Corps when, on October [redacted], 1985, 
while home in Indiana on authorized liberty, he committed 
suicide.  At that time, the appellant was residing in Indiana 
and had recently given birth to the couple's first child.  
The appellant's marriage to J. L. S. was her second marriage.  
On November 29, 1985, she filed VA Form 21-534, Application 
for Dependency and Indemnity Compensation or Death Pension by 
Surviving Spouse or Child (Including Accrued Benefits and 
Death Compensation, Where Applicable).  On the claim form, 
she stated that she had been divorced from M. McQ. in April 
1985 and married J. L. S. in May 1985.

38 C.F.R. § 3.152 (2001) provides that a specific claim in 
the form prescribed by the VA Secretary or jointly with the 
Secretary of Health and Human Services (HHS), as prescribed 
by 38 C.F.R. § 3.153 (2001), must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.153 (2001) provides that 
an application on a form jointly prescribed by the VA 
Secretary and the Secretary of HHS filed with the Social 
Security Administration (SSA) on or after January 1, 1957, 
will be considered a claim for death benefits, and to have 
been received in the Department of Veterans Affairs as of the 
date of receipt in SSA.  The receipt of such an application 
(or copy thereof) by VA will not preclude a request for any 
necessary evidence. (Emphasis supplied.)

After J. L. S. died, the appellant filed with SSA her Form 
SSA-5-F6, Application for Mother's or Father's Insurance 
Benefits.  That SSA form has been jointly prescribed by the 
VA and HHS Secretaries and, under 38 C.F.R. §§ 3.152, 3.153 
(2001), constituted a claim for death benefits from VA.  
However, the date on which the appellant filed Form SSA-5-F6 
is not known.  SSA reported to the RO that the appellant was 
granted mother's insurance benefits by that agency and would 
receive such benefits until the child of J. L. S. attained 
the age of 16 years but that records of her application were 
destroyed approximately 5 years after she filed it.  The copy 
of her Form SSA-5-F6 which the appellant submitted to the RO 
in December 2001 did not contain a date stamp by SSA.  The 
Board, therefore, finds that the date of the appellant's 
claim of entitlement to DIC was November 29, 1985, the date 
on which VA Form 21-534 was received by the RO.

A statute provides that DIC may be paid to the surviving 
spouse of a veteran who died while in the active military, 
naval, naval, or air service from a service connected or 
compensable disability and that the standards and criteria 
for determining whether or not a disability is service 
connected are those applicable under chapter 11, Title 38, 
United States Code.  See 38 U.S.C.A. § 1310 (West 1991).  In 
the instant case, in a determination of May 1988, the RO 
found that, at the time he committed suicide, service member 
J. L. S. was insane and that his death was not the result of 
willful misconduct.  Basic eligibility for benefits by his 
survivors was established.

As noted above, in November 1985, the appellant asserted a 
claim of entitlement to DIC benefits as the surviving spouse 
of J. L. S.  Applicable regulations provide that, except as 
provided in 38 C.F.R. § 3.52 (2001), pertaining to marriages 
deemed valid, "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of Sec. 3.1(j) (2001), pertaining to marriages, 
and who was the spouse of the veteran at the time of the 
veteran's death and:
(1) Who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and
(2) Except as provided in 38 C.F.R. § 3.55, has not remarried 
or has not since the death of the veteran and after September 
19, 1962, lived with another person of the opposite sex and 
held himself or herself out openly to the public to be the 
spouse of such other person.  See 38 C.F.R. § 3.50 (2001).

After receipt of the appellant's claim for DIC in November 
1985, there was a question as to whether she was the 
surviving spouse of J. L. S. for 2 reasons: her indication on 
the claim form that she had a previous marriage; and a 
statement in an October 1985 local police report that the 
appellant and J. L. S. may have been separated at the time of 
his death. 

In March 1986, the RO wrote to the appellant at the address 
she had provided on her DIC claim form, which was [redacted]
[redacted].  In that letter, the RO 
informed the appellant that her claim was being processed but 
action could not be completed without: a certified copy of 
the public record of termination of her previous marriage; 
and a certified copy of her marriage certificate.  

The RO's March 1986 letter to the appellant also stated:
A copy of a public document which we require as 
evidence must be a certified copy issued by the 
custodian of the original document.  Notarized copies 
are not acceptable.  Many states furnish certified 
copies of public records without charge when required 
by the VA to determine eligibility for benefits.  
Please submit the requested evidence as soon as 
possible.  If we do not receive this evidence within 
one year from the date of this letter, we cannot pay 
the benefit to which you may be entitled earlier than 
the date we do receive it.   

The Board notes that 38 C.F.R. § 3.158(a) (2001), pertaining 
to abandoned claims, provides that, except as provided in 
38 C.F.R. § 3.652 (2001), pertaining to periodic 
certification of continued eligibility, where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned.  
After the expiration of 1 year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, pension, compensation, or 
DIC based on such evidence shall commence not earlier than 
the date of filing the new claim.

In June 1987, in response to the RO's letter of March 1986, 
the appellant submitted a copy of a certificate of her 
marriage to J. L. S.  on May 10, 1985, in Jacksonville, North 
Carolina.  The copy which she submitted was not a certified 
copy.  Thereafter, in August 1987, the RO again wrote to the 
appellant at the address she had previously provided and 
notified her that VA would not be able to pay the benefit she 
was seeking earlier than the date on which a certified copy 
of her marriage certificate was received if she did not 
submit the certificate within one year of August 13, 1987, 
the date of the RO's letter.

On May 17, 1988, and August 16, 1988, the RO sent letters to 
the appellant at 
[redacted].  The address was 
as previously provided by the appellant on her DIC claim form 
filed in November 1985, except for the zip code.  Her correct 
zip code was [redacted], not [redacted].  However, the United States 
Court of Appeals for the Federal Circuit has held that a 
letter of notification is not improperly addressed if only 
the zip code is incorrect.  The court noted that the Domestic 
Mail Manual of the Postal Service provides that a deliverable 
address need not contain a zip code at all.  See Santoro v. 
Principi, 274 F.3d 1366, 1370 (Fed. Cir. 2001).  In addition, 
the United States Court of Appeals for Veterans Claims has 
held that there is a presumption that Government officials 
and employees have properly discharged their official duties 
and that this presumption of regularity may be rebutted only 
by clear evidence to the contrary.  Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992), citing to United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 
71 L.Ed. 131 (1926).  The Board finds that, in this case, the 
presumption of regularity means that there is a presumption 
that the Postal Service delivered the RO's letters of May 17, 
1988, and August 16, 1988, to [redacted], 
[redacted].  At a personal hearing in November 2000, the 
appellant testified that most of the time from 1985 until 
1990, when she remarried, she lived with her parents.  The 
Board finds that the clear implication of her testimony is 
that the address she provided to VA in November 1985 ([redacted]
[redacted]) was her parents' address.  
That was the address to which the RO sent her letters in 
March 1986, August 1987, May 1988, and August 1988.  The 
Board finds that the appellant's testimony does not 
constitute clear evidence contrary to the presumption that 
all of the RO's letters to her were delivered to the address 
which she had provided to VA, and so the presumption of 
regularity has not been rebutted.

The RO's letter of May 17, 1988, notified the appellant that 
VA would not be able to pay the benefit she was seeking 
earlier than the date on which certified copies of the public 
record of termination of her previous marriage and her 
marriage certificate were received if she did not submit 
those documents within one year of the date of the RO's 
letter.  The RO's letter to the appellant of May 17, 1988, 
also stated that:
Evidence of record indicates that you and the veteran 
did not live together continuously from the date of 
your marriage until the date of the veteran's death.  
Therefore, we need your statement on the enclosed VA 
Form 21-4138, together with statements from 2 other 
persons showing:
(1) Date, place, and full explanation of the cause of 
each separation.
(2) Whether you and the veteran intended to resume 
living together and detailed reconciliation attempts 
of either person.
(3) Whether there was a written agreement or court order 
of separation; if so, a copy of it should be 
submitted.
(4) All dates and places where you and the veteran 
resided from the date of the last separation to the 
date of the veteran's death.
(5) Whether you or the veteran ever applied for divorce 
or annulment.  If so, give the date and results of 
the court action and furnish a certified copy of the 
divorce decree, if any.

The RO notified the appellant in May 1988 that, if the 
requested evidence was not received within one year of May 
17, 1988, VA would be unable to pay the benefit to which she 
might be entitled earlier than the date on which the 
requested evidence was received.  No communication was 
received by the RO from the appellant within one year of May 
17, 1988, and, therefore, under 38 C.F.R. § 3.158 (2001), her 
entitlement to DIC may not be on a date earlier than the date 
of receipt of the requested information.

By letter dated August 16, 1988, the RO notified the 
appellant of a determination that her claim for death 
benefits was disallowed because the evidence requested in the 
RO's letter of May 17, 1988, had not been received.  The 
appellant did not initiate an appeal of the RO's 
determination of August 1988 by filing a timely notice of 
disagreement within one year of the notification to her of 
the RO's decision and, therefore, the August 1988 denial of 
entitlement to DIC became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200 (2001).

On April 7, 1999, the following were received from the 
appellant:
(1) A new claim for DIC on VA Form 21-534;
(2) A certified copy of the marriage certificate for her 
marriage to J. L. S.; 
(3) A certified copy of the marriage certificate for her 
remarriage to D. L. M. on February 24, 1990;
(4) A certified copy of her decree of divorce from D. L. M. 
on April 8, 1994;
(5) A certified copy of the marriage certificate for her 
remarriage to D. W. D. on December 23, 1994; and
(6) A certified copy of her decree of divorce from D. W. D. 
on August 31, 1998.  
  
In May 1999, the RO wrote to the appellant at the address she 
had provided in April 1999 and requested that she state the 
month, year, city, state, and cause of the termination of all 
of her marriages.  On May 14, 1999, a statement from the 
appellant as to the dates of termination of her 4 marriages 
was received, along with a certified copy of her decree of 
divorce from M. McQ., Jr., on April 12, 1985.  The RO then 
wrote to the appellant and requested that she submit the 
additional information concerning her possible separation 
from J. L. S. at the time of his death in October 1985, which 
information had been requested in the RO's letter of May 17, 
1988, to include statements from 2 other persons.  The 
appellant submitted the additional requested information and 
statements on June 2, 1999.  She and her parents stated that 
she and J. L. S. were not living together at the time of his 
death only because he had been required by the Marine Corps 
to reside on a base without her while he was attending a 
training school.  Therefore, because the appellant supplied 
all necessary information and documentation to process her 
claim for DIC, she was entitled to that benefit effective 
June 2, 1999, the last date on which some of the necessary 
information was received.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. §§ 3.50, 3.158 (2001).

The RO assigned an effective date of October 1, 1998, for the 
grant of entitlement to DIC.  That date is the effective date 
of an Act of Congress which amended 38 U.S.C.A. § 1311(e) 
(West 1991 & Supp. 2001) to permit a surviving spouse of a 
deceased veteran whose remarriage to another man had ended by 
divorce to resume her entitlement to DIC.  The statutory 
amendment was implemented by 38 C.F.R. § 3.55(a)(3) (2001), 
which provides that, on or after October 1, 1998, remarriage 
of a surviving spouse terminated by death, divorce, or 
annulment, will not bar the furnishing of DIC, unless the 
Secretary determines that the divorce or annulment was 
secured through fraud or collusion.  Prior to the 1998 
amendment, the law and regulations did not permit the 
surviving spouse of a deceased veteran who had remarried to 
resume entitlement to DIC when her remarriage had not been 
terminated prior to November 1, 1990, or been terminated by 
legal proceedings commenced prior to November 1, 1990.  See 
38 C.F.R. § 3.55(a)(2) (2001).  As shown by the marriage 
certificates and divorce decrees submitted by the appellant, 
she was married on November 1, 1990, to D. L. M. and thus not 
entitled to DIC benefits at that time.  However, as of 
October 1, 1998, the effective date of the amendment to 
38 U.S.C.A. § 1311(e) (West 1991 & Supp. 2001) which 
permitted VA to furnish DIC to her, the appellant had been 
lawfully divorced from her third husband D. L. M. as well as 
from her fourth husband D.W. D.  

The amendment to 38 U.S.C.A. § 1311(e) (West 1991 & Supp. 
2001) effective October 1, 1998, was a liberalizing law which 
provided entitlement to DIC to surviving spouses who were not 
so entitled prior to the amendment.  Where pension, 
compensation, or DIC is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 U.S.C.A. 
§ 5110(g) (West 1991); 38 C.F.R. § 3.114(a) (2001).  
Therefore, the effective date of the appellant's entitlement 
to DIC may not be earlier than the date assigned by the RO, 
October 1, 1998.

The appellant has requested an effective date earlier than 
October 1, 1998, for her entitlement to DIC, but she and her 
representative have not made any specific argument that the 
RO misapplied the law and regulations to the facts of the 
case.  At the hearing in November 2000, she testified that, 
at the time of the death of J. L. S., she was a distraught 
young widow and she was relying on the services of a Marine 
gunnery sergeant who was assisting her in filing for 
Government benefits.  In her testimony, she did not state a 
reason why she did not respond to the RO's letter of March 
1986 by submitting the documents needed to establish her 
entitlement to DIC or state a reason why she did not provide 
the information and documentation requested by the RO until 
1999.  While the Board recognizes that the death of 
J. L. S. in October 1985 placed the appellant in a difficult 
position emotionally and otherwise, VA administers a claims-
based system of benefits and the Board is required to apply 
the laws enacted by Congress and the regulations promulgated 
by the Secretary to the facts of each case, without regard to 
the personal feelings of the appellant.  The Board notes 
that, at the hearing in November 2000, the appellant's 
representative stated that he understood that the appellant's 
desire for the benefit of an earlier effective date "doesn't 
really have any effect on the law..." (Transcript, page one.)

The Board's review of the record in this case in light of the 
applicable law and regulations leads to the conclusion that 
there is no basis on which an effective date prior to October 
1, 1998, for a grant of entitlement to DIC may be granted.  
Therefore, the appeal must be denied.

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West Supp. 2001). 

ORDER

Entitlement to an effective date earlier than October 1, 
1998, for a grant of entitlement by a surviving spouse to 
dependency and indemnity compensation is denied.


		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

